Bausch & Lomb Incorporated
ANNUAL INCENTIVE COMPENSATION PLAN


I.

Introduction.

 

The Bausch & Lomb Incorporated Annual Incentive Compensation Plan (the "Plan")
is established to create effective incentives for managers of Bausch & Lomb
Incorporated (the "Company") to set and achieve objectives that are designed to
enhance business performance and increase shareholder value. The Plan is also
designed to provide competitive levels of compensation to enable the Company to
attract and retain managers who are able to exert a significant impact on the
value of the Company for its shareholders.

II.

Plan Participants.

 

Employees of the Company who are in the mid-management band and above and are
selected to participate in the Plan are eligible to participate in the Plan
("Participants").

III.

Definitions.

Capitalized terms not otherwise defined when used in this Plan shall have the
following meanings.  

A.     "Approved Incentive Award" or "Bonus". An Approved Incentive Award or
         Bonus is the incentive which has been approved in accordance with this
Plan to
         be paid by the Company to the Participant.

        Approved Incentive Awards can vary from 0% for unacceptable performance
to
        a maximum of 200% of Standard Incentive Award for outstanding
performance
        depending on Company, Operating Unit and individual performance, as set
forth
        herein.

 

B.    "Bonus Pool" shall have the meaning set forth in Section VI.A.1.

 

C.    "Committee" means the Committee on Management of the Company's Board of
        Directors.

 

D.    "Local Driver" A Local Driver is a team or individual performance measure
        which is established in accordance with guidelines issued by the
Corporate Vice
        President - Human Resources, and approved by the immediate manager of
the
        individual or team to whom the measure applies and that person's
immediate
        manager, as further defined in Article IV B hereof.

 

E.    "Operating Unit Driver". An Operating Unit Driver is a performance target
for
        one or more of the Company's geographic regional businesses (e.g.
Americas;
        Asia; Europe, Middle East and Africa) or functional centers (Research
        Development & Engineering; Global Supply Chain), which is established
early
        in a Plan Year with approval from the relevant Operating Unit head, the
        Corporate Vice President - Human Resources, the Senior Vice President
and
        Chief Financial Officer and the Chief Executive Officer, as further
defined in
        Article IV B hereof.

 

F.    "Plan Year" means each one year period coincident with a fiscal year of
the
        Company.

 

G.    "Standard Incentive Award". A Standard Incentive Award based upon
        achievement of target performance goals has been established by position
or job
        band and is expressed as a percentage of period salary (i.e., eligible
base salary
        earnings for the year). Appendix A sets forth Standard Incentive Awards
        according to position and job band.

 

H.    "Standard Incentive Funding" is the Bonus Pool funding of Standard
Incentive
        Awards for all Participants in a particular group or Operating Unit

 

I.     "stretch goal". Defined in Article V.

 

J.     "target goal". Defined in Article V.

 

K.    "threshold goal". Defined in Article V.

 

L.    "Total Company Driver". A Total Company Driver is a performance target set
        for the Company as a whole, which is established early in a Plan Year
with
        approval by the Committee, as further defined in Article IV B hereof.

IV.

Performance Measurement

 

A.    Each Plan Year, the Company and each Operating Unit and eligible
Participant
        will set drivers in accordance with this Plan. These will be applied for
Incentive         Plan purposes either to fund a Bonus Pool (as to Total Company
and Operating
        Unit Drivers) or to allocate a Bonus Pool among Participants.

 

B.    Total Company, Operating Unit and Local Drivers will be set early in the
Plan
        Year in which performance is to occur. Total Company performance will be
        evaluated based on Total Company Drivers which are set with approval
from the
        Committee. Operating Unit Drivers for commercial business units shall be
based
        on objective identifiable measures of business performance, including,
for
        example, sales and operating earnings, return on assets/equity and cash
flow.
        Operating Unit Drivers for units other than commercial business units
(e.g.,
        RD&E, Global Supply Chain) shall be based on deliverables required to
meet
        annual plan and longer term objectives, including, for example, cost
        containment, cost improvement, product launch, product quality and cash
flow
        goals. All Operating Unit Drivers shall be approved by the relevant
Operating
        Unit head as well as the Vice President- Human Resources, Senior Vice
        President and Chief Financial Officer, and the Chief Executive Officer.

        Company and Operating Unit Drivers will be assigned a weighting for
Bonus
        Pool funding purposes. (Bonus Pool funding is described further under
Section
        VI of this Plan). The weighting of Company and Operating Unit Drivers
will be
        approved by the Committee at the time Company Drivers are approved. 2002
        Annual Incentive Plan weightings for Bonus Pool Funding are set forth in
        Appendix B hereto.

        Local Drivers will be team or individual measures which will, where
possible,
        impact the Operating Unit Drivers and ultimately the Total Company
Drivers.
        Local Drivers shall be set in accordance with guidelines issued by the
Vice
        President-Human Resources, and shall be approved by the immediate
manager
        of the individual or team to whom the measure applies, and that person's
        immediate manager (i.e., a "one-over-one" approval).

V.

Threshold, Target and Stretch Goals

 

All Drivers (Total Company, Operating Unit, and Local) will be set with a
"target" goal, a "stretch" goal and a "threshold" goal. Achievement of the
"target" goal should reflect performance which is in line with expected
performance, and which supports expected Company performance. "Stretch" goals
should assume performance well in excess of that required to achieve the target
goal, while "threshold" goals should define a minimum level of performance
warranting payment of any Bonus. "Stretch" and "threshold" goals must be
approved with respect to each Driver at the same time and in the same manner
that the respective Driver is approved.

VI.

Bonus Calculation

 

A.    The amount of an individual Participant's Approved Incentive Award (or
        Bonus) in any Plan Year is determined as follows:

 

        1.     A Bonus Pool for Corporate Officers who do not have direct
Operating
                Unit management responsibility, Corporate Staff and for each
Operating
                Unit (including Corporate Officers who manage such Operating
Unit (or
                within such Operating Unit)) will be calculated and funded based
on a
                factor taking into account (a) Standard Incentive Funding within
the
                Operating Unit or Staff and (b) performance against Company
Drivers and,
                where applicable, Operating Unit Drivers. Where an Operating
Unit has
                multiple Operating Unit Drivers, performance will be assessed
based on
                aggregate achievement against all Drivers on a weighted average
basis in
                accordance with guidelines established by the Corporate Vice
President -
                Human Resources.

 

        2.     The Bonus Pool which is so determined shall then be allocated
among the
                individual participants within a group (Corporate Officers or
Corporate
                Staff) or Operating Unit based upon achievement by the members
of that
                group or Operating Unit against Local Drivers. The total of
Annual
                Incentive Awards with respect to a group or Operating Unit shall
not
                exceed the Bonus Pool for such group or Operating Unit.

 

        3.     The Approved Incentive Award is equal to the Standard Incentive
Award                 as adjusted up or down based on the extent to which the
relevant Bonus
                Pool is funded based on an assessment of performance against
Local
                Drivers. Assessment of performance against Local Drivers shall
be in
                accordance with guidelines issued by the Vice President, Human
                Resources, and shall be subject to discretionary upward or
downward
                modification in accordance with such guidelines.

 

        4.    Where performance against Company or Operating Unit Drivers meets
or
                exceeds the "stretch goal" established with respect to that
Driver, the
                calculation of the funded Bonus Pool which is attributable to
that Driver
                shall be 200% of the Standard Incentive Funding. This is the
maximum
                extent of Bonus Pool Funding. Conversely, where performance
against a
                Company or Operating Unit Driver meets the "threshold goal"
established
                with respect to that Driver, the calculation of the funded Bonus
Pool which
                is attributable to that Driver shall be 50% of the Standard
Incentive
                Funding. Any lesser performance will result in no Bonus Pool
Funding
                with respect to the Driver in question.

 

        5.    Where actual performance on a particular Driver falls between
"threshold",
                "target" and "stretch" goals, the Bonus Pool Funding which is
attributable
                to that Driver shall be calculated on a pro-rata basis with
respect to the
                payouts set for achievement of goals (50%, 100%, and 200%)
depending
                on where performance lies between such goals.

 

B.    Bonus Pool Funding may be modified as a result of the following:

 

        1.     Performance against Company or Operating Unit Drivers may be
modified
                by the Committee up to ±25% based on the Committee's overall
                assessment of the manner in which such performance was achieved
or, with
                respect to Operating Unit performance, relative contribution to
Total
                Company Performance.

 

        2.     In addition, Bonus Pool Funding for a group or Operating Unit may
be
                modified by up to ±25% by the Chief Executive Officer, in his
sole
                discretion, to reflect a group's or Operating Unit's relative
contribution to
                Total Company performance, provided that such modification shall
not
                have the effect of increasing the total Funded Bonus Pool for
the Company
                as a whole beyond the level approved by the Committee.

 

        3.     Any modification to the Chief Executive Officer's Approved
Incentive
                Award shall be approved by the Committee.

 

C.     An individual Participant's Approved Incentive Award shall be determined
         based upon relevant performance against Local Drivers, which will allow
for
         allocation to the Participant of a portion of the funded Bonus Pool of
such
         Participant's group or Operating Unit. Assessment of performance
against Local
         Drivers shall be in accordance with guidelines issued by the Vice
President,
         Human Resources, and shall be subject to discretionary upward or
downward
         modification in accordance with such guidelines. Approved Incentive
Awards
         may vary above or below the targeted level (from 0% to 200%) based on
         evaluation of his or her performance against Local Drivers. However,
the total
         of all Bonuses within each group or Operating Unit cannot exceed 100%
of the
         funded Bonus Pool as to such group or Operating Unit.

VII.

Change in Status During Plan Year

 

A.     New Hires and Promotions

 

        1.     A newly hired or recently promoted employee of the Company who is
a
                Participant in the Plan for at least six months of his/her first
Plan Year will
                be eligible for a Bonus which is based on salary paid during the
partial Plan
                Year after the effective date of hire or promotion, as the case
may be.

 

        2.     A newly hired or recently promoted employee of the Company who is
a
                Participant for less than six months in his/her initial Plan
Year will be
                eligible for a Bonus for a portion of that Plan Year after the
effective date
                of hire or promotion, as the case may be, only if the terms of
such partial
                Plan Year bonus are agreed to in writing between the Participant
and the
                Company at the time of hire. These arrangements must be approved
in
                writing in advance by Corporate Vice President Human Resources
and
                normal one-over-one approval matrix.

 

B.     Transfers.

 

        1.     Where a Participant transfers from one Operating Unit or group to
another
                during a Plan Year, the Bonus for the Plan Year in which the
transfer
                occurs will be based on Bonus Pool Funding as to the particular
Operating
                Unit or group in which the Participant worked for the majority
of the Plan
                Year, or as otherwise approved by the Corporate Vice President
Human
                Resources.

 

C.    Terminations.

 

        1.     A Participant who terminates voluntarily from the Company during
a Plan
                Year will not be eligible for any bonus for that Plan Year.

 

        2.     In cases of involuntary termination due to death, disability,
reduction in
                work force, or the sale or closing of a plant or business unit
before
                completion by the Participant of at least six months service as
an eligible
                Participant during the Plan Year, such Participant will not be
eligible for
                any Bonus for that Plan Year. In cases of involuntary
termination due to
                death, disability, reduction in work force, or the sale or
closing of a plant or
                business unit after completion by the Participant of at least
six months
                service as an eligible Participant during the Plan Year, a pro
rata Bonus will
                be calculated and paid in accordance with the Plan.

 

        3.     A Participant who is terminated during a Plan Year involuntarily
for any
                other reason will not be eligible for any Bonus for the Plan
Year in which
                termination occurs.

 

D.    Leave of Absence.

 

        An employee whose status as an active employee is changed during a Plan
Year
        as a result of a leave of absence may, at the discretion of the
Committee, be
        eligible for a pro rata Bonus determined in the same way as in
Subsection VII A.

 

E.     Demotions

 

        1.     An employee who is transferred into a non-eligible group of
employees
                after having served six months during the Plan Year shall be
paid a pro-rata
                Bonus determined in the same manner as in Subsection VII A.

 

        2.     An employee who is transferred into a non-eligible group of
employees
                prior to having served six months during the Plan Year in an
eligible group
                of employees shall not be entitled to a Bonus.

 

        3.     Where an employee is transferred into a lower band position
within a Plan
                Year, such employee's Standard Incentive Award percentage shall
be based
                on the band or position in which the employee spent the majority
of the
                Plan Year.

VIII.

Change of Control

.  

Notwithstanding any other provision of this Plan, a special incentive bonus
shall be paid to Participants if there is a change in control of the Company
during the Plan Year.

1.

 

The amount of the special incentive bonus shall equal the greater of (a) the
Bonus based upon "target" performance without regard to any other calculations
under the Plan, prorated where applicable, through the date of termination of
the Participant's employment where it is terminated involuntarily other than for
good cause, or (b) the Bonus which would be payable to the Participant based on
results for the full Plan Year, prorated where applicable, through the date of
termination of the Participant's employment where it is terminated involuntarily
other than for good cause, as applicable.

A change of control of the Company is defined as follows:


     (a) The acquisition by any individual, entity or group (within the meaning
of Section 13(d)(3) or 14(d)(2) of the Securities Exchange Act of 1934, as
amended (the "Exchange Act")) (a "Person") of beneficial ownership (within the
meaning of Rule 13d-3 promulgated under the Exchange Act) of 20% or more of
either (i) the then outstanding shares of common stock of the Company (the
"Outstanding Company Common Stock") or (ii) the combined voting power of the
then outstanding voting securities of the Company entitled to vote generally in
the election of directors (the "Outstanding Company Voting Securities");
provided, however, that the following acquisitions shall not constitute a Change
of Control: (i) any acquisition directly from the Company (excluding an
acquisition by virtue of the exercise of a conversion privilege unless the
security being so converted was itself acquired directly from the Company), (ii)
any acquisition by the Company, (iii) any acquisition by any employee benefit
plan (or related trust) sponsored or maintained by the Company or any
corporation controlled by the Company or (iv) any acquisition by any corporation
pursuant to a reorganization, merger or consolidation, if, following such
reorganization, merger or consolidation, the conditions described in clauses
(i), (ii) and (iii) of subsection (c) of this Section are satisfied; or


     (b) Individuals who, as of the date hereof, constitute the Board (the
"Incumbent Board") cease for any reason to constitute at least a majority of the
Board; provided, however, that any individual becoming a director subsequent to
the date hereof whose election, or nomination for election by the Company's
shareholders, was approved by a vote of at least a majority of the directors
then comprising the Incumbent Board shall be considered as though such
individual were a member of the Incumbent Board, but excluding, for this
purpose, any such individual whose initial assumption of office occurs as a
result of either an actual or threatened election contest (as such terms are
used in Rule 14a-11 of Regulation 14A promulgated under the Exchange Act) or
other actual or threatened solicitation of proxies or consents by or on behalf
of a Person other than the Board; or


     (c) Approval by the shareholders of the Company of a reorganization,
merger, binding share exchange or consolidation, in each case, unless, following
such reorganization, merger, binding share exchange or consolidation, (i) more
than 60% of, respectively, the then outstanding shares of common stock of the
corporation resulting from such reorganization, merger, binding share exchange
or consolidation and the combined voting power of the then outstanding voting
securities of such corporation entitled to vote generally in the election of
directors is then beneficially owned, directly or indirectly, by all or
substantially all of the individuals and entities who were the beneficial
owners, respectively, of the Outstanding Company Common Stock and Outstanding
Company Voting Securities immediately prior to such reorganization, merger,
binding share exchange or consolidation in substantially the same proportions as
their ownership, immediately prior to such reorganization, merger, binding share
exchange or consolidation, of the Outstanding Company Common Stock and
Outstanding Company Voting Securities, as the case may be, (ii) no Person
(excluding the Company, any employee benefit plan (or related trust) of the
Company or such corporation resulting from such reorganization, merger, binding
share exchange or consolidation and any Person beneficially owning, immediately
prior to such reorganization, merger, binding share exchange or consolidation,
directly or indirectly, 20% or more of the Outstanding Company Common Stock or
Outstanding Voting Securities, as the case may be) beneficially owns, directly
or indirectly, 20% or more of, respectively, the then outstanding shares of
common stock of the corporation resulting from such reorganization, merger,
binding share exchange or consolidation or the combined voting power of the then
outstanding voting securities of such corporation entitled to vote generally in
the election of directors and (iii) at least a majority of the members of the
board of directors of the corporation resulting from such reorganization,
merger, binding share exchange or consolidation were members of the Incumbent
Board at the time of the execution of the initial agreement providing for such
reorganization, merger, binding share exchange or consolidation; or


     (d) Approval by the shareholders of the Company of (i) a complete
liquidation or dissolution of the Company or (ii) the sale or other disposition
of all or substantially all of the assets of the Company, other than to a
corporation, with respect to which following such sale or other disposition, (A)
more than 60% of, respectively, the then outstanding shares of common stock of
such corporation and the combined voting power of the then outstanding voting
securities of such corporation entitled to vote generally in the election of
directors is then beneficially owned, directly or indirectly, by all or
substantially all of the individuals and entities who were the beneficial
owners, respectively, of the Outstanding Company Common Stock and Outstanding
Company Voting Securities immediately prior to such sale or other disposition in
substantially the same proportion as their ownership, immediately prior to such
sale or other disposition, of the Outstanding Company Common Stock and
Outstanding Company Voting Securities, as the case may be, (B) no Person
(excluding the Company and any employee benefit plan (or related trust) of the
Company or such corporation and any Person beneficially owning, immediately
prior to such sale or other disposition, directly or indirectly, 20% or more of
the Outstanding Company Common Stock or Outstanding Company Voting Securities,
as the case may be) beneficially owns, directly or indirectly, 20% or more of,
respectively, the then outstanding shares of common stock of such corporation
and the combined voting power of the then outstanding voting securities of such
corporation entitled to vote generally in the election of directors and (C) at
least a majority of the members of the board of directors of such corporation
were members of the Incumbent Board at the time of the execution of the initial
agreement or action of the Board providing for such sale or other disposition of
assets of the Company.

IX.

Miscellaneous

 

A.     Amendments. The Committee shall have the right to modify or amend this
Plan
        from time to time, or suspend it or terminate it entirely; provided that
no such
        modification, amendment, suspension, or termination may, without the
consent
        of any affected Participants (or beneficiaries of such Participants in
the event of
        death), reduce the rights of any such Participants (or beneficiaries, as
applicable)
        to a payment or distribution already payable under Plan terms in effect
prior to
        such change.

 

B.     Role of the Committee. (i) Interpretation of the Plan. Any decision of
the
        Committee with respect to any issue concerning individuals selected as
        Participants, the amount, terms, form and time of payment of bonuses,
and
        interpretation of any Plan guideline, definition, term or requirement
shall be
        final and binding.


        (ii) Administration. The Committee has designated the Corporate Vice
President
        Human Resources to control and manage the operation and administration
of the
        Plan. The Corporate Vice President Human Resources shall administer the
Plan
        in accordance with its terms and shall have all powers necessary to
carry out the
        provisions of the Plan, except such powers as are specifically reserved
to the
        Committee or some other person. These powers include the power to make
and
        publish such rules and regulations as he or she may deem necessary to
carry out
        the provisions of the Plan.


        (iii) Adjustment to Drivers. If any event occurs during a performance
period
        which requires changes to preserve the incentive features of this Plan,
the
        Committee may make appropriate upward or downward adjustments in the
        specified performance levels.

 

C.    Right to Continued Employment; Additional Awards. Participation in the
Plan
        or the receipt of a bonus under the Plan shall not give the recipient
any right to
        continued employment (such employment shall be "at will"), and the right
and
        power to dismiss any employee is specifically reserved to the Company.
In
        addition, the receipt of a bonus with respect to any Plan Year shall not
entitle the
        recipient to any bonus with respect to any subsequent Plan Year, except
as
        expressly provided in the Plan.

 

D.    Withholding Taxes. The Company shall have the right to deduct from all
        payments under this Plan any Federal or state taxes required by law to
be
        withheld with respect to such payments.

 

E.     Deferred Compensation. Participants may elect to defer all or part of a
Bonus in
        accordance with the procedures set forth in the Company's Executive
Deferred
        Compensation Plan.

 

F.     Interaction with Management Incentive Compensation Plan. Amounts payable
        under this Plan shall be offset against amounts actually paid to a
Participant
        under the Bausch & Lomb Incorporated Management Incentive Compensation
        Plan, dated as of January 1, 1998.

 

G.    Governing Law. This Plan shall be construed in accordance with and
governed
        by the laws of the State of New York.

 

BAUSCH & LOMB INCORPORATED



By:   /s/ Ian Watkins                                

 

Ian Watkins                                     
Corporate Vice President                 
Human Resources                            
Dated: March 25, 2002                    



 

 

APPENDIX LIST

 

 

Appendix A

-

STANDARD INCENTIVE TABLE


Appendix B

-

2002 INCENTIVE WEIGHTINGS


 

APPENDIX A

 

STANDARD INCENTIVE AWARD

 

 

BAND/GRADE

STANDARD INCENTIVE AWARD (AS A % OF BASE SALARY)

 

 

NON-OFFICERS:

 

MM/T

15%

   

EXEC

30%

   

SR. EXEC

35%

   

 

OFFICERS*:

     

*Standard incentive levels will range from 37% to 100% of base salary, depending
on position, as approved at the beginning of each Plan Year by the Committee on
Management of the Board of Directors.

 

 

 



Appendix B

Bonus Pool Funding

 



 

 

Total Company



Operating Unit

Corporate Officers

100%

--

Corporate Staff

100%

--

Global Supply Chain:

75%

25%

Global RD&E:

75%

25%

Regional/Commercial:

75%

25%

